Citation Nr: 0712076	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  05-24 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinus disability.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The appellant served on active duty training in the Texas Air 
National Guard from August 1981 to November 1981.  He had 
additional periods of reserve service in the Texas Air 
National Guard from December 1981 through May 1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for sinusitis and for a mental condition.


FINDINGS OF FACT

1.  A sinus disorder preexisted the appellant's period of 
active duty training in August 1981.

2.  The sinus disability did not increase in disability 
during a period of active duty or active duty for training.

3.  Paranoid schizophrenia was first manifested in 1983 at a 
time when the appellant was not on active duty or active duty 
for training. 

4.  The appellant's paranoid schizophrenia did not increase 
in severity during a period of active duty or active duty for 
training. 


CONCLUSIONS OF LAW

1.  Sinus disability was not incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. 
§§ 101(24), 1111, 1131, 1137, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

2.  Paranoid schizophrenia was not incurred in or aggravated 
by active military, naval, or air service.  38 U.S.C.A. 
§§ 101(24), 1111, 1112, 1131, 1137, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the appellant is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In this case, the RO issued the appellant a VCAA notice in 
May 2004.  That notice informed the appellant of the type of 
information and evidence that was needed to substantiate 
claims for service connection.  That notice did not inform 
the appellant of the type of evidence necessary to establish 
a disability rating or an effective date for the disabilities 
on appeal.  Despite the inadequacy of the VCAA notice as to 
the elements of establishing a disability rating or an 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision in those 
issues that the Board is presently deciding.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the AOJ, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board denies herein the claims for service 
connection for sinusitis and a psychiatric disorder.  As the 
RO will not be assigning ratings or effective dates, there is 
no possibility of prejudice to the appellant from the lack of 
notice regarding ratings and effective dates.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
The appellant has had a meaningful opportunity to participate 
in the processing of his claims.  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, the Board finds such error to be harmless 
error that would not reasonably affect the outcome of the 
veteran's claims.

Sinus Disability

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the appellant 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, or 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).  

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted on entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).

In the report of a June 1981 examination of the appellant for 
entrance into service, it was noted that the appellant 
underwent nasal deviation surgery in May 1981.  The appellant 
reported that he had not experienced any headaches or 
sinusitis since the surgery.  The appellant reported the 
surgery in a June 1981 medical history report, describing it 
as "sinus reconstruction surgery."  He wrote that he was 
currently taking medication for a sinus condition.  On the 
examination report, the examiner checked normal for the 
condition of the veteran's sinuses.  The June 1981 records 
constitute notation of a condition of the appellant's sinus 
disorder when he was examined and accepted for service.  The 
evidence satisfactorily establishes that a sinus condition 
existed before the appellant entered service.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

In August 1981, about two weeks after he entered service, the 
appellant went to sick call and requested a refill of 
medication that he was taking following the May 1981 sinus 
reconstruction surgery.  He reported that he presently had 
sneezing and nasal congestion.  He reported that his symptoms 
increased at night.  The appellant indicated that he was 
allergic to wool blankets, and the treating practitioner 
noted that the appellant might also be allergic to kapoc 
pillows.  The practitioner noted rhinorrhea and moderate 
turbinate swelling.  The sinuses were not tender.  The 
practitioner's impression was probable allergic rhinitis.  
The practitioner gave the appellant a profile to change to 
different types of blanket and pillow.  In September 1981, 
the appellant refilled a prescription at sick call.  There is 
no indication that the appellant had a medical examination at 
the end of his August to November 1981 period of active duty 
for training.

In December 1982, while the appellant was on an Air National 
Guard annual tour, he went to sick call reporting headaches 
and pressure in his ears.  The treating practitioner's 
impressions included possible sinusitis, a virus, or a strep 
infection.  Records of private hospital care for a 
nonrespiratory condition in October 1983 indicate that the 
appellant had chronic irritative changes of the pharynx, 
moderate congestion of the mucosal turbinates, and post nasal 
mucoid drip.  In a March 1984 service examination, the 
appellant indicated that he had sinusitis and hay fever that 
he treated with nonprescription drugs.  

The appellant had a sinus disorder before his active duty for 
training in August 1981.  He had surgery to address that 
disorder in May 1981.  In June 1981, he reported that he was 
on medication for a sinus condition.  Shortly after he began 
an August to November 1981 period of active duty for 
training, he sought a refill of that medication.  The 
treating practitioner indicated that the veteran's nasal 
symptoms might be allergic in nature.  Even taking into 
consideration the symptoms in August 1981, the evidence does 
not show that the veteran's sinusitis disability increased in 
severity during service.  He took medications for it before 
and during service.  After the 1981 service period, records 
from 1982 to 1984 reflect ongoing chronic sinus symptoms.  
The sinusitis disability after 1981 does not appear to be 
more severe than it was prior to the active duty for training 
in 1981.  As the veteran's sinusitis did not increase in 
disability, it was not aggravated during the period of active 
duty for training.

The preponderance of the evidence indicates that the 
appellant's sinusitis was neither incurred nor aggravated 
during active service.  The Board therefore denies service 
connection for sinus disability.

Psychiatric Disorder

The appellant is seeking service connection for an acquired 
psychiatric disorder.  For veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  The 
claims file contains records of mental health treatment 
beginning in the early 1980s, but the records do not indicate 
that treatment began during a period of active duty or active 
duty for training.

The appellant did not report any history of mental illness on 
a June 1981 medical history report.  On the report of the 
June 1981 examination for entrance into service, the examiner 
checked normal for psychiatric condition.  There is no record 
of any mental health complaints or treatment during the 
August to November 1981 active duty training period.

In October 1983, the appellant was admitted to a private 
hospital for treatment of increasing dependence on alcohol 
over a three year period.  During the hospitalization, he had 
symptoms that the treating psychiatrist characterized as a 
psychotic episode.  After about two weeks, it was recommended 
that he be transferred to a psychiatric facility.  The 
psychiatrist's diagnoses included paranoid schizophrenia and 
alcoholism with alcohol dependence.  The appellant was 
hospitalized for about two weeks in another private hospital 
in November 1983.  The treating psychiatrist noted signs of 
depression, thought disorder, and marked psychological 
disturbance.  The appellant was started on psychiatric 
medications, and ongoing outpatient treatment was planned.  
The record does not show that the appellant was on active 
duty or active duty for training when the mental disability 
was first manifested. 

In February 1984, the appellant was examined by a service 
psychiatrist.  The appellant related a history of problems at 
home, and reported that he had seen a psychiatrist in 1976.  
He gave a history of increased alcohol use, and of 
psychiatric hospitalizations.  The psychiatrist found that 
the appellant's history was compatible with protected long 
term chronic schizophrenia, or a severe schizoid personality.  
The psychiatrist's diagnosis was chronic, moderate paranoid 
schizophrenia.  The psychiatrist recommended separation from 
reserve service.  The report of a March 1984 service 
examination noted a history of diagnosis of paranoid 
schizophrenia.  The claims file contains records of ongoing 
post-service mental health treatment.

The appellant has been diagnosed with paranoid schizophrenia.  
Mental health professionals who have seen him have not 
indicated the likely time of onset of the disorder.  As no 
mental disorder was noted when the appellant was examined for 
entrance into the August to November 1981 period of active 
duty training, he is presumed to have been in sound mental 
condition at that time.  The Board acknowledges the 
appellant's contention that his mental disorder began in 
1976.  However, there is no persuasive supporting evidence 
and, even if the Board assumes that to be true, there is no 
evidence of any aggravation during a period of active duty or 
active duty for training.  Further, as there is no evidence 
of symptoms of a mental disorder during his 1981 service, 
there is no indication that his mental disorder began during 
that service.  The record shows that the appellant had mental 
health hospitalizations in 1983 that led to the diagnosis of 
paranoid schizophrenia.  The appellant was not on active duty 
immediately preceding or during the 1983 hospitalizations.  
As the appellant's schizophrenia, which is a psychosis, was 
diagnosed more than a year after his period of more than 90 
days of service in 1981, it may not be presumed to be 
service-connected.  There is no evidence that his 
schizophrenia increased in severity during any period of 
active duty or active duty for training.  The preponderance 
of the evidence indicates that the appellant's chronic 
psychiatric disorder, paranoid schizophrenia, was not 
incurred or aggravated in any period of active service or 
active duty for training.  Therefore, the Board denies the 
claim for service connection for that disorder.


ORDER

The appeal is denied as to both issues.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


